Citation Nr: 1416787	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-27 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical treatment provided to the Veteran at Satilla Regional Medical Center on June 27, 2012.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in September 2012 by the Fee Services Unit at the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System at the VA Medical Center (VAMC) in Gainesville, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran received treatment at the emergency department of Satilla Regional Medical Center (also known as Mayo Clinic Health System) on June 27, 2012; such treatment was not pre-authorized by VA.

3.  The Veteran has health insurance coverage which has paid its share, leaving deductibles and co-payments for which the Veteran is responsible.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran at Satilla Regional Medical Center on June 27, 2012, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The claim on appeal was filed in June 2012 by Darling Emergency Physicians as claimant; the appeal has been pursued by the Veteran.  The Veteran was provided a Statement of the Case in October 2012 that detailed the reason why his claim was denied, and he had ample opportunity to respond before the case was certified to the Board for appellate review.  

The Veteran has been advised of his entitlement to a hearing before the Board in support of his claim, but he has declined such a hearing.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Mayo Clinic Health System Emergency Department documenting the medical treatment claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective May 21, 2012, VA amended its regulations to be consistent with Pub. L. No. 111-137, Stat. 3495 (Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility).  The amended Regulation specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f) (2012-2013).  

Evidence and Analysis

The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.

Emergency Department (ED) records from Mayo Clinic Health System show the Veteran was brought to the facility from his home at approximately 7:50 a.m. by emergency medical services (EMS) complaining of fever, shortness of breath (SOB) and blood in the urine.  At the ED the Veteran underwent physical examination including X-rays and electrocardiogram (EKG) and he received medications.  By 10:20 a.m. the Veteran looked much better and he was admitted to inpatient treatment for pyelonephritis and bronchitis.  The discharge diagnosis from the ED was acute bronchitis, acute pyelonephritis, atrial fibrillation, Coumadin toxicity and frank hematuria.

On June 28, 2012, Mayo Clinic Health System submitted a request to VA for inpatient authorization.  The request showed the Veteran to have coverage under Medicare, and the Veteran was duly noted to be ineligible for treatment because he had coverage under Medicare A and B.

The present claim was submitted to the VA Fee Basis Unit by Darling Emergency Physicians, by means of a standard Health Insurance Claim Form.  The only charges listed are those associated with ED treatment on June 27, and Medicare is shown as the insurer.  Total charges listed are $1,069.00

The file contains an explanation of benefits (EOB) in the form of an Electronic Remittance Notice showing that Medicare paid Darling Emergency Physicians on August 13, 2012.  Of the claimed total $1,069.00, Medicare disallowed $904.51 as being excessive to the contracted/legislative fee arrangement and allowed $164.49.  Of the allowed amount, the provider was paid $71.86, leaving patient share of $92.63.  This patient share was made up of $17.97 co-insurance and $74.66 deductible.

In September 2012 the VA Fee Basis Unit issued the administrative decision on appeal that denied the request for payment by Darling Emergency Physicians.  The sole reason cited for denying the claim was that the Veteran had third party insurance that was primary to VA coverage.  The Fee Basis Unit made no finding in regard to whether the situation was a bona fide emergency, whether VA facilities were reasonably available, etc.

In his Notice of Disagreement (NOD), dated in September 2012, the Veteran stated VA should pay the claim because he had been told by VA to go to the nearest emergency room for treatment; he also felt that his life was in danger.  The Veteran felt VA should pay "the remainder" of the billed amount because he had been following VA's instructions.  In his Substantive Appeal, dated in October 2012, the Veteran added that the situation was a true emergency and that he lives two hours away from the VAMC.

On review of the evidence above, the Board finds that payment of emergency charges under the Millennium Bill Act is precluded because the Veteran has health insurance in the form of Medicare A and B.  See 38 C.F.R. § 17.1002(f).  Thus, one of the eight criteria for payment or reimbursement under the Millennium Bill Act is eliminated, and the Veteran's arguments on appeal that the situation was a true emergency and that a VA medical facility was not reasonably available are moot.

The Board has carefully considered whether VA may be considered a secondary payer under the revised 38 C.F.R. § 17.1005(e) cited above.  However, review of the EOB demonstrates that the unpaid patient share consists of co-pay and deductible, which VA is precluded from paying under 38 C.F.R. § 17.1005(f).

The Veteran asserts that VA should pay "the remainder" of the bill (i.e., that VA should assume responsibility for the patient share) because VA had told him to go to the emergency room.  It is unclear whether the Veteran is attempting to argue that this advice from VA constitutes pre-authorization, or whether he is attempting to raise equitable arguments of detrimental reliance and promissory estoppel. 

Even if VA advised the Veteran to go to the nearest ED, such advice does not constitute authorization.  In the case of Smith v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.  

To the degree that the Veteran is attempting to raise equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  
         
In sum, the evidence shows the Veteran has health insurance, which precludes eligibility for payment of emergency medical expenses under the Millennium Bill Act.  The Board accordingly concludes that payment of or reimbursement for his treatment by a non-VA provider is prohibited.  

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Payment or reimbursement for unauthorized medical treatment provided to the Veteran at Satilla Regional Medical Center on June 27, 2012, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


